UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-2151


EUGENE W. SANTOS,

                Plaintiff – Appellant,

          v.

RAY MABUS, Secretary of the Navy,

                Defendant – Appellee.



                             No. 11-1488


EUGENE W. SANTOS,

                Plaintiff – Appellant,

          v.

RAY MABUS, Secretary of the Navy,

                Defendant – Appellee.



Appeals from the United States District Court for the District
of South Carolina, at Charleston.      David C. Norton, Chief
District Judge. (2:08-cv-03994-DCN)


Submitted:   September 14, 2011         Decided:   September 16, 2011


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Christopher R. Pudelski, LAW OFFICES OF CHRISTOPHER R. PUDELSKI,
Washington, D.C., for Appellant.     William N. Nettles, United
States Attorney, Terri Hearn Bailey, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               In these consolidated appeals, Eugene Santos appeals

the district court’s orders granting summary judgment in favor

of     the     Secretary     of     the      Navy        on     Santos’s         employment

discrimination      claims,       brought       pursuant       to    Title      VII    of   the

Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to

2000e-17       (2006),     and    granting        the     Secretary’s            motion      to

supplement the record.             We have reviewed the record and find

that     the    district    court     did       not     commit       reversible        error.

Accordingly,      we     affirm     the     district          court’s     orders.           See

Santos v. Winter, No. 2:08-cv-03994-DCN (D.S.C. Sept. 21, 2010 &

May 5, 2011).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court    and    argument       would    not       aid   the    decisional

process.

                                                                                      AFFIRMED




                                            3